Title: To George Washington from Matthias Ogden, 3 November 1780
From: Ogden, Matthias
To: Washington, George


                        
                            Dear Sir
                            Elizth Town Novr 3rd 80
                        
                        I have been at this place this week past for the purpose assertaining some particular matters for the Marquis
                            & on the affair I spoke to his Excellency of Mr Henderick desired me to peruse your letter & inform you
                            that he knows nothing of a certainty with respect to your Questions. I have a person with me that came from N. York
                            yesterday at 12 OClock—He is fully of the opinion that an embarkation is about taking place—tis said to reinforce Genl
                            Lesly who has taken post at Virginia.
                        There are a great number of ships watering, and fitting for sea, perhaps 300 sail great & small; beside 9
                            sail of the line, & 2 frigates that are making the most expeditious preparations.
                        I enclose the Letters signed Little D. shall give you my opinion of them when I return—my informant tells me
                            he saw a brigade of emty waggon passing at the ship yard & about three hundred Troops with
                            their packs.
                        I expect to be able to write you more particularly to morrow—you will recieve a paper of the 2nd by the
                            express. I am Sir with respect Yours &c.
                        
                            M. Ogden
                        
                    